DETAILED ACTION
This final office action is in response to claims 1, 3-8, and 10-20 filed on 10/18/2022 for examination. Claims 1, 3-8, and 10-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Remarks
The amendment filed August 8, 2022 has been entered. Claims 1, 3-8, and 10-20 remain pending in the application. Claims 2 and 9 have been cancelled. The claims have been amended. Applicant’s arguments and amendments to the claims have overcome each and every claim objection, 102 rejection, and 103 rejection previously set forth in the Non-Final Office Action mailed May 6, 2022. Further, Applicant’s arguments regarding claims 1, 3-8, and 10-20 regarding 35 U.S.C. 101 have been fully considered but are not persuasive to differentiate over the prior art. Particularly: 
Applicant opines that the system “estimates an entropy for a proof of work puzzle based on a complexity of solving the puzzle, where a lower bound of the entropy is computed per bit”, and this cannot be performed by humans as it is on a per bit basis. Remarks, pg. 10. Examiner notes to Applicant that, as would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention, the base purpose of Landauer’s principle and formulas for using entropy to calculate energy consumption is on a per bit basis (see, e.g., Landauer NPL: “Irreversibility and Heat Generation in the Computing Process”, July 1961, pg. 187 – noting that the estimation is computed on a per bit basis using known numbers). Including computer language “per bit” does not prevent someone from performing mental processes using bits as the base unit. Estimating, determining, and computing can be performed using only pen and paper and/or in the mind, and humans can maintain labels throughout their calculation. In view of the foregoing, as well as hereinbelow with regards to 35 U.S.C. 101, the claim recites a mental process.
Applicant subsequently opines that the amended claims are directed to a judicial exception, because the amended claims recite an alleged specific and narrow processes for monitoring and estimating energy consumption of nodes in blockchain networks. Remarks, pgs. 10-11. Applicant cites claim 1 of Example 40 of the 2019 PEG examples, wherein the “claim as a whole is directed to a particular improvement in collecting traffic data”, which “provides a specific improvement over prior systems, resulting in improved network monitoring” (see Subject Matter Eligibility Examines pg. 11, USPTO, 2019), alleging their claims are similar with regards to 35 U.S.C. 101. Remarks, pgs. 10-11. Examiner notes the cited Example 40’s claims 1 and 2 further clearly exemplifies why the present rejection is appropriate. The practical application Example 40’s Claim 1 is using the mental processes to then perform additional, non-standard processes (i.e., using the mental processes for determining further collecting is required and then performing the additional network collecting – see 2019 PEG, pgs. 10-11). Instead, Applicant’s claimed invention is merely estimating the energy consumption number. I.e., it ends with the mental processes, and recites no further non-generic implementation into practical application beyond mere instructions to perform the calculations on a blockchain node. The claim is not implemented into a practical application.
In view of the foregoing, as well as hereinbelow with regards to 35 U.S.C. 103, applicant’s arguments regarding claims 1, 3-8, and 10-20 with regards to 35 U.S.C. 101 have been fully considered but are not persuasive.

Specification
The disclosure is objected to because of the following informalities: 
Following [0067] on page 22, the next paragraph number resets to [0001]. Note: when referring to the first [0001] of the specification in this office action Examiner will use “[0001 “1”]”. When referring to the second [0001] of the specification in this office action Examiner will use “[0001 “2”]”. Examiner will apply similar nomenclature to further paragraph numbers.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-8, and 10-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Particularly: Claim 1 recites “determining, by the one or more blockchain nodes, an estimation of an average number of the plurality of transactions to perform the proof of work based on a ration of a throughput of a respective node of the one or more blockchain nodes compared to a total network throughput of the blockchain network” in lines 6-9. Instead the specification appears to disclose, e.g., taking the total network hashing power and dividing it by the number of nodes in the network to determine an average number of performed operations (see, e.g., [0014 “2”]), and/or alternatively estimating a total hashing power and a local hashing power (see, e.g., [0022 “2”]). While the specification at [0012 “2”] further describes taking a ratio of its computation power over the rest of the hashing power of the distributed system, this same step “M2” is described differently in [0014 “2”] (instead taking the total hashing rate divided by the number of nodes). Further, the hashing rate is different from the transaction rate in the specification (see, e.g., [0014 “1” – 0019 “1”]), and Examiner is unable to locate wherein a ratio of transaction throughputs is located. In view of the foregoing, claim 1 fails to comply with the written description requirement. Claims 3-8 and 10-20 incorporate a similar deficiency, and are rejected under like rationale. 
Additionally:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-8, and 10-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly: 
Claim 1 recites the limitation "the proof of work operation" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Claims 3-8 and 10-20 incorporate a similar deficiency, and are rejected under like rationale.
Claim 7 recites “the proof of work consensus” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 14 and 20 recite a similar deficiency, and are rejected under like rationale.
Claim 7 recites “the cryptographic operation” in line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 14 and 20 recite a similar deficiency, and are rejected under like rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 10-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites: 
“A method for providing power consumption data for a distributed system in blockchains by a processor, comprising: determining, by one or more blockchain nodes currently executing a proof of work on one of a plurality of transactions in a blockchain network, an estimation of an entropy for the proof of work operation as a function of a complexity of the proof of work operation in bits: determining, by the or more blockchain nodes, an estimation of an average number of the plurality of transactions to perform the proof of work based on a ratio of throughput of a respective node of the one or more blockchain nodes compared to a total network throughput of the blockchain network; computing, by the one or more blockchain nodes, an average energy of the respective node using the estimation of the entropy, the estimation of the average number of the plurality of transactions, and a temperature sink of the respective node; and estimating, by the one or more blockchain nodes, energy consumption of the respective node based on the average energy of the respective node and a current block rate of the blockchain network.”

	The limitations of: determining[[, by one or more blockchain nodes currently executing a proof of work on one of a plurality of transactions in a blockchain network,]] an estimation of an entropy for the proof of work operation as a function of a complexity of the proof of work operation in bits: determining[[, by the or more blockchain nodes,]] an estimation of an average number of the plurality of transactions to perform the proof of work based on a ratio of throughput of a respective node of the one or more blockchain nodes compared to a total network throughput of the blockchain network; computing[[, by the one or more blockchain nodes,]] an average energy of the respective node using the estimation of the entropy, the estimation of the average number of the plurality of transactions, and a temperature sink of the respective node; and estimating[[, by the one or more blockchain nodes,]] energy consumption of the respective node based on the average energy of the respective node and a current block rate of the blockchain network, cover performance of the limitation in the mind but for the recitation of generic/well-known computer components. That is, other than reciting performing the calculation “by one or more blockchain nodes currently executing a proof of work on one of a plurality of transactions in a blockchain network”, nothing in the claim element precludes the steps from practically being performed in the mind with aid of pen and paper. For example, but for the “by one or more blockchain nodes currently executing a proof of work on one of a plurality of transactions in a blockchain network” language determining an estimation of an entropy for the proof of work operation as a function of a complexity of the proof of work operation in bits: determining an estimation of an average number of the plurality of transactions to perform the proof of work based on a ratio of throughput of a respective node of the one or more blockchain nodes compared to a total network throughput of the blockchain network; computing an average energy of the respective node using the estimation of the entropy, the estimation of the average number of the plurality of transactions, and a temperature sink of the respective node; and estimating energy consumption of the respective node based on the average energy of the respective node and a current block rate of the blockchain network, under its broadest reasonable interpretation, covers performance of the limitation in the mind of organizing and presenting information. For example, a human being can determine, compute, and estimate information. If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional aspect of the abstract idea performed by one or more blockchain nodes currently executing a proof of work on one of a plurality of transactions in a blockchain network. This additional element is recited at a high-level of generality (i.e., as a generic computer node performing a generic computer function of running blockchain software. See, e.g., the well-known and commercially available Bitcoin software) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The particular aspect of the nodes “currently executing a proof of work on one of a plurality of transactions in a blockchain network” does not impose meaningful limitations or render the idea less abstract – it merely indicates that other, well-known software is simultaneously running on the computer. Examiner notes ineligible patent matter does not suddenly becomes eligible because a claimed computer is also claimed as running, e.g., a word processing application or an OS. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of performing the abstract idea by one or more blockchain nodes currently executing a proof of work on one of a plurality of transactions in a blockchain network amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The limitations recited are in essence instructions to implement the abstract idea using functions that are well-understood, routine and conventional in the industry (i.e., using a computer to receive/map/retrieve/determine/analyze/store data). 
For example, according to MPEP 2106.05(d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields include, e.g. “Receiving or transmitting data over a network, e.g., using the internet to gather data” <i.e., downloading>, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc, 793 F.3d at 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 20150); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Further, according to the USPTO Berkheimer memo of 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or conventional (or an equivalent term), as a commercially available product, or in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a)”.
In view of the foregoing, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and the claimed invention does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible.
Dependent claims 3-7 merely recite further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These limitations are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind. That is, other than reciting the abstract idea performed by one or more blockchain nodes currently executing a proof of work on one of a plurality of transactions in a blockchain network in claim 1, nothing in the elements or steps precludes the step from being practically performed in the mind. For at least the reasons discussed further hereinabove with regards to claim 1, dependent claims 3-7 also fail to integrate the recited judicial exception into a practical application or amount to sufficient more than the judicial exception. Claims 8 and 10-20 are rejected under like rationale, with Examiner noting that “one or more computers with executable instructions (claim 8), and “a non-transitory computer-readable storage medium having computer-readable program code portions stored therein” (claim 15) are similarly merely generic computing components performing generic computing functions.

Allowable Subject Matter
Claim(s) 1, 3-8, and 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, as well as 35 U.S.C. 101, set forth in this Office action. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Specifically, amended claim 1 recites, inter alia, “determining, by one or more blockchain nodes currently executing a proof of work on one of a plurality of transactions in a blockchain network, an estimation of an entropy for the proof of work operation as a function of a complexity of the proof of work operation in bits: determining, by the or more blockchain nodes, an estimation of an average number of the plurality of transactions to perform the proof of work based on a ratio of throughput of a respective node of the one or more blockchain nodes compared to a total network throughput of the blockchain network”.
Art found of record, e.g., Debus (NPL: “Consensus Methods in Blockchain Systems”, May 2017) teaches a method for providing power consumption data for a detailed system in blockchains by a processor, comprising: estimating energy consumption of one or more blockchain nodes in a blockchain network that achieves a consensus by a proof of work on a plurality of transactions upon executing a cryptographic operation (see as particularly presented in non-final Office Action dated 05/06/2022), as well as performing the energy calculations based off of Landauer principles (see, e.g., Debus at pg. 30, section 4.2 and pgs. 13-14, section 3.3.1), however fails to teach determining, by one or more blockchain nodes currently executing a proof of work on one of a plurality of transactions in a blockchain network, an estimation of an entropy for the proof of work operation as a function of a complexity of the proof of work operation in bits: determining, by the or more blockchain nodes, an estimation of an average number of the plurality of transactions to perform the proof of work based on a ratio of throughput of a respective node of the one or more blockchain nodes compared to a total network throughput of the blockchain network.
Other prior art, e.g., Landauer (NPL: “Irreversibility and Heat Generation in the Computing Process”, July 1961) and Bennet (NPL: “Notes on Landauer’s principle, reversible computation, and Maxwell’s Demon”; January 2003) further teach determining entropy lower bounds using irreversible per bit operations, as well as calculation entropy based off of known bit operations, an entropy estimation, and a temperature sink (see, e.g., Landauer at pg. 187 and Bennet at pgs. 501-502), yet fails to remedy the aforementioned deficiency. Pierce et al. (US2018005318) teaches a method of determining total hashing power (see abstract, [0043]), yet similarly fails to remedy the aforementioned deficiency. Murphy (NPL: “About That Landauer Limit…”; October 2015) teaches further determining a lower bound energy consumption for individual nodes in a system (see, e.g., pgs. 1-3), yet fails to remedy the aforementioned deficiency. Kessler et al. (WO2021185905) teaches using the Landauer principle and entropy to calculate an energy usage by a blockchain system (see, e.g., Kessler at [0107-108]), yet still fails to disclose determining, by the or more blockchain nodes, an estimation of an average number of the plurality of transactions to perform the proof of work based on a ratio of throughput of a respective node of the one or more blockchain nodes compared to a total network throughput of the blockchain network. Finally, Vranken (NPL: “Sustainability of bitcoin and blockchains”; April 2017) teaches calculating an energy consumption of the bitcoin network (see abstracts), as well determine an estimation of a computation stake ratio based on the network hashing power divided by the nodes (see, e.g., Vranken at pgs. 5-7), yet similarly fails to remedy the aforementioned deficiency. Carter (NPL: “Digesting ‘Quantification of energy and carbon costs for mining cryptocurrencies’”; November 2018) teaches a system for estimating the number of mining nodes by taking a ratio of the total network hash rate over the mining node hash rate (see, e.g., pg. 2), yet similarly fails to remedy the aforementioned deficiency.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claim(s) 8 and 15 similarly has been amended to recite language directed to the aforementioned subject matter. Dependent claims 3-7 (of claim 1) 10-14 (of claim 8), and 16-20 (of claim 15) incorporate the limitations of their parent claim, and differentiate over the prior art for at least the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438